                  Case 5:19-cv-05787-JMG Document 75 Filed 03/08/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIMARIA BODOR,                                         :      CIVIL ACTION
Individually and on behalf of all                       :
others similarly situated,                              :
                                                        :
                                 Plaintiffs             :
             v.                                         :      NO. 19-cv-5787(JMG)
                                                        :
MAXIMUS FEDERAL SERVICES, INC.,                         :
                                                        :
                                 Defendant              :

                                              STIPULATION

             It is hereby STIPULATED and AGREED by and between the undersigned counsel for

Plaintiff and counsel for Defendant pursuant to Fed. R. Civ. P. 6(b) and Local Rule 7.4(b)(2),

that the time for said Defendant to file an Answer in Opposition to Plaintiff’s Motion to Unseal

Summary Judgment Record is extended until March 12, 2021.



/s/ Jody Thomas Lopez-Jacobs (w/ permission)            /s/ Marisa R. De Feo
Jody Thomas López-Jacobs                                Marisa Rachel De Feo
Flitter Milz, P.C.                                      Saul Ewing Arnstein & Lehr LLP
450 N. Narberth Avenue                                  Centre Square West, 38th Floor
Suite 101                                               1500 Market Street
Narberth, PA 19072                                      Philadelphia, PA 19102
(610) 668-0011                                          (215) 972-1976
jlopez-jacobs@consumerslaw.com                          Attorney for Defendant
www.consumerslaw.com
Attorney for Plaintiff

                                                 APPROVED BY:



                                                 U.S.D.J., John M. Gallagher




38200797.2 03/08/2021
